Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/23/2020 has been entered.

DETAILED ACTION
Notices to Applicant
This communication is a non-final rejection. Claims 1-20, as filed 12/23/2020, are currently pending and have been considered below.
Priority is generally acknowledged to 16/002,115 filed 06/07/2018 and 62/521,352 filed 06/16/2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-9), machine (claims 10-18), and article of manufacture (claims 19-20) which recite (referring to exemplary claim 1):
A computer-implemented method for providing a unique machine-readable code associated with a retrieval of one or more prescription products, the method comprising: receiving, via one or more processors, a first indication of one or more prescription products to be provided to an individual; subsequent to receiving the first indication, causing, via the one or more processors, a user interface to be presented at a computing device associated with the individual, the user interface comprising a list of one or more potential retrieval locations for the one or more prescription products; receiving, via the one or more processors, a second indication of a selection of a point of retrieval of the one or more prescription products, from the list of one or more potential retrieval locations; generating, via the one or more processors, a unique machine-readable code associated with retrieval of the one or more prescription products, the unique machine- readable code being usable to initiate the retrieval of the one or more prescription products via a scanning of the code at the point of retrieval, and the unique machine-readable code being associated with one or more prerequisite tasks to be completed by the individual prior to the retrieval of the one or more prescription products; and providing, via the one or more processors and via an application executing at the computing device associated with the individual, (i) the unique machine-readable code, and (ii) an anticipated time of preparedness of the one 

Step 2A Prong One
These steps recite methods that coordinate ordering, delivery, and pickup of prescription products. These steps, as drafted, under the broadest reasonable interpretation, recite methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim elements go beyond coordinating ordering, delivery, and pickup of prescription products with computers. For example, but for the generic computing language (e.g., processors and computing devices) language, which is recited broadly enough to include general purpose computers (see Specification par. [0022]), the steps of receiving a prescription indication, providing a list of potential retrieval locations, receiving an indication of a retrieval location, generating a code for retrieving the prescription, providing the code and an anticipated time of retrieval to a user device, associating prerequisite tasks with an individual, and determining that one or more prerequisite tasks (such as payment) was completed before providing the item to a user in the context of this claim encompass methods of organizing human activity.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-4, 7-8, 11-13, 16-17, and 20 which recite characteristics of the data that is processed in the independent claims).  

Step 2A Prong Two

amount to mere instructions to apply an exception (such as recitation of generating, via the one or more processors, a unique machine-readable code which amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification par. [0040], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving and providing data which amounts to mere data gathering, see MPEP 2106.05(g))

Dependent claims recite additional subject matter which amounts to limitations consistent with the additional elements in the independent claims (such as claims 5-6, 9, 14-15, and 18 which recite additional generic computing equipment to perform the abstract idea which amounts to invoking computers as a tool to perform the abstract idea; claims 4, 7-8, 13, 16-17, and 20 which recite additional characteristics of the data that is processed and amount to additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; and claims 2-3 and 11-12 which generally link the abstract idea to a particular technological environment or field of use by using different categories of codes). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as generating a unique machine-readable code which amounts to electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii), performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii), or well-understood, routine, and conventional according to the “QR Code” article from Wikipedia dated December 2015; 
add generic computing equipment recited at a high level such as processors and computing devices that merely amount to applying the abstract idea with a computer.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5-6, 9, 14-15, and 18 which add generic computing equipment recited at a high level such as processors and computing devices that merely amount to applying the abstract idea with a computer). Claims 2-3 and 11-12 recite additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. For example, the “QR Code” article from Wikipedia dated December 2015 (attached) is a review article that describes the state of the art claims 2-3 and 11-12 are well-understood, routine, and conventional. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman (WO 2015/048496) in view of Rogers (USP App. Pub. No. 2001/0042024).

Regarding claim 1, Ackerman discloses: A computer-implemented method for providing a unique machine-readable code associated with retrieval of one or more prescription products (“The generated code may be unique to the transaction, consumer, kiosk, and/or item” page 5 lines 32-35; “kiosk management system may be extended and application to any suitable item, such as prescription drugs and health/beauty products” page 43 lines 18-25), the method comprising: 
--receiving, via one or more processors, a first indication of one or more prescription products to be provided to an individual (Receive request from a consumer for a requested item 202 in FIG. 2; “the consumer may generate a request through a retail website 106 or mobile application” page 10 lines 27-30; “receiving, from a kiosk management system, a code unique to an order” on page 51); 
--subsequent to receiving the first indication, causing, via the one or more processors, a user interface to be presented at a computing device associated with the individual, the user interface comprising a list of one or more potential retrieval locations for the one or more prescription products (Transmit to consumer list of closest kiosks with requested item(s) in stock 208 in FIG. 2; “the kiosk management system 102 may transmit a list identifying such kiosks to provide to the consumer, such as through the retail website 106, as shown at 208” page 12 lines 1-6); 
--receiving, via the one or more processors, a second indication of a selection of a point of retrieval of the one or more prescription products, from the list of one or more potential retrieval locations (Receive selection of designated kiosk 210 in FIG. 2; “The consumer may then select a kiosk 110 and have the selection provided to the kiosk management system 102” page 12 lines 7-10); 
--generating, via the one or more processors, a unique machine-readable code associated with retrieval of the one or more prescription products (“The generated code may be unique to the transaction, consumer, kiosk, and/or item. In one embodiment, the generated code is a randomly generated alphanumeric code of varying length. In other embodiments, the generated code is an optical code, such as a one-dimensional bar code, or a two-dimensional bar code such as a Quick Response Code (QR code). In other embodiments, the generated code may be associated with the kiosk, consumer, transaction, and/or item for identification purposes” page 13 lines 1-5); and 
--the unique machine-readable code being usable to initiate the retrieval of the one or more prescription products via a scanning of the code at the point of retrieval, and the unique machine-readable code being associated with one or more prerequisite tasks to be completed by the individual prior to the retrieval of the one or more prescription products (The Examiner notes that the broadest reasonable interpretation of these tasks includes “payment for the one or more prescription products, acceptance of a privacy notice, completion of a consultation with a remotely-located pharmacist, processing of an insurance claim, etc” in par. [0089] of the Specification; “At 814, the kiosk 600 can receive a confirmation from the kiosk management system 102 that the code is verified, and that payment processing for the requested item has been initiated to complete the transaction,” Ackerman page 24 lines 24-26; “Another option provided to the consumer may be "Hold" 1908, where the consumer is prompted to provide payment information, but the item is reserved without processing the payment information until retrieval is initiated, and then the payment process is initiated when the consumer goes to the kiosk to initiate retrieval of the requested item,” page 36 lines 17-20);

--providing, via the one or more processors and via an application executing at the computing device associated with the individual, (i) the unique machine-readable code (“The generated code may also be sent to the consumer in a notification message alerting the consumer that the requested item is available at the designated kiosk 110 for retrieval, as shown at 214. The notification may be transmitted via a communications network such as those described above, in the form of an electronic mail, instant message, text message, SMS, or any other suitable communication or message” page 12 lines 30-35);
--wherein, upon the scanning of the unique machine-readable code at the point of retrieval, the one or more prescription products are provided to the individual responsive to a determination, via the point of retrieval, that the one or more prerequisite tasks were completed via the mobile computing device subsequent to the providing of the unique machine-readable code (“When the payment processing is complete, finally, at 816, the kiosk 600 can release the requested item to the consumer,” Ackerman page 24 lines 28-30; putting the item on Hold 1908 in FIG. 19). 

Ackerman does not expressly disclose, but Rogers teaches:
--[providing] an anticipated time of preparedness of the one or more [products] for retrieval at the point of retrieval (“The server receives the customer's request for a specific storage device at a desired location and receives the customer's request for access to the storage unit during a specific time interval, compares these requests to the available inventory of storage units, determines if a match is available, and if so, assigns to the customer a unit or locker within the storage device to be available for a specified time interval…After obtaining either the precise match, or the closest match to the customer's request, the server informs the customer of this information through communication means, and may assign an access code. If the customer determines that the time interval and location are acceptable, the customer uses the communication means to inform the server and then the customer receives an access code for obtaining access to the assigned storage unit during the assigned time interval,” par. [0023]).
It would have been obvious before the effective filing date to expand Ackerman’s prescription pickup system with Rogers’ notification to users of anticipated time of retrieval because that would 

Regarding claim 2, Ackerman further discloses: wherein the unique machine-readable code comprises a two-dimensional matrix barcode (“the generated code is an optical code, such as a one-dimensional bar code, or a two-dimensional bar code such as a Quick Response Code (QR code)” page 13 lines 3-5. The Examiner notes that this two-dimensional matrix barcode is interpreted as a QR code because of par. [0036] of the Specification that gives QR codes as an example of such a barcode.).

Regarding claim 4, Ackerman further discloses: wherein the individual is a patient having a medical prescription corresponding to at least one of the one or more prescription products (“In an embodiment, the consumer can provide his or her prescription to the kiosk management system and/or pharmacy provider, thus offering the consumer's prescriptions” page 43 lines 23-25).

Regarding claim 5, Ackerman further discloses: wherein the computing device associated with the individual is a mobile computing device associated with the individual, and wherein the application is a mobile application executing at the mobile computing device (“FIG. 17 shows an example user interface of a mobile application presented on a mobile device via which a consumer can select a kiosk from which to reserve an item” page 23 lines 5-9).

Regarding claim 6, Ackerman further discloses: wherein the first indication and the second indication are received via the mobile computing device associated with the individual (“The consumer can view websites from a laptop computer, mobile device, or any other computing device capable of connecting to the Internet through a wire or wireless connection. As shown in FIG. 17, the consumer may be prompted with a Search Box 1702. The consumer may enter keywords, a specific item, category, type, price, identification number, etc. into the Search Box 1702” page 34 lines 10-15).

Regarding claim 7, Ackerman further discloses: further comprising receiving, via the one or more processors, payment information associated with the one or more prescription products (“the consumer 112 may pre-register account information and payment information with the kiosk management system 102” page 9 lines 24-25).

Regarding claim 8, Ackerman further discloses: wherein the providing of the unique machine readable code is subsequent to the receiving of the payment information (“to conduct payment, the consumer may log-in with pre-registered account information or provide payment information via the screen interface 912” page 26 lines 5-6; “The consumer may select 1902 and log-in with his or her pre-registered account information, where a payment process is initiated with saved information associated with the consumer's registration” page 36 lines 5-10).

Regarding claim 9, Ackerman further discloses: wherein receiving the payment information comprises receiving at least a portion of the payment information via a mobile computing device associated with the individual (“When selected to "Create New Account" 1904, the consumer may be prompted to provide various account and payment information that is saved with the kiosk management system and/or retailer” page 36 lines 12-15; “FIG. 19 shows an example user interface of a mobile application presented on a mobile device via which a consumer can select purchase options” page 36 lines 2-4).

Regarding claim 10, Ackerman discloses: A computing system comprising one or more processors; and one or more memories storing non-transitory computer-executable instructions that, when executed by the one or more processors, cause the computing system (“Some or all of the process shown in FIG. 2 (or any other processes described herein, or variations and/or combinations thereof) may be performed under control of one or more computer systems configured with executable instructions and may be implemented as code (e.g., executable instructions, one or more computer programs or one or more applications) executing collectively on one or more processor devices, by hardware or combinations thereof” page 10 lines 10-18) to: 
--receive a first indication of one or more prescription products to be provided to an individual (Receive request from a consumer for a requested item 202 in FIG. 2; “the consumer may generate a request through a retail website 106 or mobile application” page 10 lines 27-30); 
--subsequent to receiving the first indication, cause a user interface to be presented at a computing device associated with the individual, the user interface comprising a list of one or more potential retrieval locations for the one or more prescription products (Transmit to consumer list of closest kiosks with requested item(s) in stock 208 in FIG. 2; “the kiosk management system 102 may transmit a list identifying such kiosks to provide to the consumer, such as through the retail website 106, as shown at 208” page 12 lines 1-6);
--receive a second indication of a selection of a point of retrieval of the one or more prescription products, from the list of one or more potential retrieval locations (Receive selection of designated kiosk 210 in FIG. 2; “The consumer may then select a kiosk 110 and have the selection provided to the kiosk management system 102” page 12 lines 7-10); 
--generate a unique machine-readable code associated with retrieval of the one or more prescription products (“The generated code may be unique to the transaction, consumer, kiosk, and/or item. In one embodiment, the generated code is a randomly generated alphanumeric code of varying length. In other embodiments, the generated code is an optical code, such as a one-dimensional bar code, or a two-dimensional bar code such as a Quick Response Code (QR code). In other embodiments, the generated code may be associated with the kiosk, consumer, transaction, and/or item for identification purposes” page 13 lines 1-5); and 
--the unique machine-readable code being usable to initiate the retrieval of the one or more prescription products via a scanning of the code at the point of retrieval, and the unique machine-readable code being associated with one or more prerequisite tasks to be completed by the individual prior to the retrieval of the one or more prescription products (The Examiner notes that the broadest reasonable interpretation of these tasks includes “payment for the one or more prescription products, acceptance of a privacy notice, completion of a consultation with a remotely-located pharmacist, processing of an insurance claim, etc” in par. [0089] of the Specification; “At 814, the kiosk 600 can receive a confirmation from the kiosk management system 102 that the code is verified, and that payment processing for the requested item has been initiated to complete the transaction,” Ackerman page 24 lines 24-26; “Another option provided to the consumer may be "Hold" 1908, where the consumer is prompted to provide payment information, but the item is reserved without processing the payment information until retrieval is initiated, and then the payment process is initiated when the consumer goes to the kiosk to initiate retrieval of the requested item,” page 36 lines 17-20);

--provide, via the one or more processors and via an application executing at the computing device associated with the individual, (i) the unique machine-readable code (“The generated code may also be sent to the consumer in a notification message alerting the consumer that the requested item is available at the designated kiosk 110 for retrieval, as shown at 214. The notification may be transmitted via a communications network such as those described above, in the form of an electronic mail, instant message, text message, SMS, or any other suitable communication or message” page 12 lines 30-35);
--wherein, upon the scanning of the unique machine-readable code at the point of retrieval, the one or more prescription products are provided to the individual responsive to a determination, via the point of retrieval, that the one or more prerequisite tasks were completed via the mobile computing device subsequent to the providing of the unique machine-readable code (“When the payment processing is complete, finally, at 816, the kiosk 600 can release the requested item to the consumer,” Ackerman page 24 lines 28-30; putting the item on Hold 1908 in FIG. 19). 

Ackerman does not expressly disclose, but Rogers teaches:
--[providing] (ii) an anticipated time of preparedness of the one or more prescription products for retrieval at the point of retrieval (“The server receives the customer's request for a specific storage device at a desired location and receives the customer's request for access to the storage unit during a specific time interval, compares these requests to the available inventory of storage units, determines if a match is available, and if so, assigns to the customer a unit or locker within the storage device to be available for a specified time interval…After obtaining either the precise match, or the closest match to the customer's request, the server informs the customer of this information through communication means, and may assign an access code. If the customer determines that the time interval and location are acceptable, the customer uses the communication means to inform the server and then the customer receives an access code for obtaining access to the assigned storage unit during the assigned time interval,” par. [0023]).
It would have been obvious before the effective filing date to expand Ackerman’s prescription pickup system with Rogers’ notification to users of anticipated time of retrieval because that would allow the user to “obtain desired merchandise in a more convenient and efficient manner. In addition, 

Regarding claim 11, Ackerman further discloses: wherein the unique machine-readable code comprises a two-dimensional matrix barcode (“the generated code is an optical code, such as a one-dimensional bar code, or a two-dimensional bar code such as a Quick Response Code (QR code)” page 13 lines 3-5. The Examiner notes that this two-dimensional matrix barcode is interpreted as a QR code because of par. [0036] of the Specification that gives QR codes as an example of such a barcode.).

Regarding claim 13, Ackerman further discloses: wherein the individual is a patient having a medical prescription corresponding to at least one of the one or more prescription products (“In an embodiment, the consumer can provide his or her prescription to the kiosk management system and/or pharmacy provider, thus offering the consumer's prescriptions” page 43 lines 23-25)..

Regarding claim 14, Ackerman further discloses: wherein the computing device associated with the individual is a mobile computing device associated with the individual, and wherein the application is a mobile application executing at the mobile computing device wherein the computing device associated with the individual is a mobile computing device associated with the individual, and wherein the application is a mobile application executing at the mobile computing device (“FIG. 17 shows an example user interface of a mobile application presented on a mobile device via which a consumer can select a kiosk from which to reserve an item” page 23 lines 5-9).

Regarding claim 15, Ackerman further discloses: wherein the computing system is configured to receive the first indication and the second indication via the mobile computing device associated with (“The consumer can view websites from a laptop computer, mobile device, or any other computing device capable of connecting to the Internet through a wire or wireless connection. As shown in FIG. 17, the consumer may be prompted with a Search Box 1702. The consumer may enter keywords, a specific item, category, type, price, identification number, etc. into the Search Box 1702” page 34 lines 10-15).

Regarding claim 16, Ackerman further discloses: wherein the non-transitory computer executable instructions, when executed via the one or more processors, further cause the computing system to receive payment information associated with the one or more prescription products (“the consumer 112 may pre-register account information and payment information with the kiosk management system 102” page 9 lines 24-25).

Regarding claim 17, Ackerman further discloses: wherein the non-transitory computer-executable instructions, when executed via the one or more processors, cause the computing system to provide the unique machine-readable code subsequent to the receiving of the payment information (“to conduct payment, the consumer may log-in with pre-registered account information or provide payment information via the screen interface 912” page 26 lines 5-6).

Regarding claim 18, Ackerman further discloses: wherein the computing system is configured to receive at least a portion of the payment information via a mobile computing device associated with the individual (“When selected to "Create New Account" 1904, the consumer may be prompted to provide various account and payment information that is saved with the kiosk management system and/or retailer” page 36 lines 12-15; “FIG. 19 shows an example user interface of a mobile application presented on a mobile device via which a consumer can select purchase options” page 36 lines 2-4).

Regarding claim 19, Ackerman discloses: One or more computer-readable media storing non-transitory computer-executable instructions that, when executed via one or more computer processors, cause the one or more processors (“Some or all of the process shown in FIG. 2 (or any other processes described herein, or variations and/or combinations thereof) may be performed under control of one or more computer systems configured with executable instructions and may be implemented as code (e.g., executable instructions, one or more computer programs or one or more applications) executing collectively on one or more processor devices, by hardware or combinations thereof” page 10 lines 10-18) to: 
--receive a first indication of one or more prescription products to be provided to an individual (Receive request from a consumer for a requested item 202 in FIG. 2; “the consumer may generate a request through a retail website 106 or mobile application” page 10 lines 27-30); 
--subsequent to receiving the first indication, cause a user interface to be presented at a computing device associated with the individual, the user interface comprising a list of one or more potential retrieval locations for the one or more prescription products (Transmit to consumer list of closest kiosks with requested item(s) in stock 208 in FIG. 2; “the kiosk management system 102 may transmit a list identifying such kiosks to provide to the consumer, such as through the retail website 106, as shown at 208” page 12 lines 1-6);
--receive a second indication of a selection of a point of retrieval of the one or more prescription products, from the list of one or more potential retrieval locations (Receive selection of designated kiosk 210 in FIG. 2; “The consumer may then select a kiosk 110 and have the selection provided to the kiosk management system 102” page 12 lines 7-10); 
--generate a unique machine-readable code associated with retrieval of the one or more prescription products (“The generated code may be unique to the transaction, consumer, kiosk, and/or item. In one embodiment, the generated code is a randomly generated alphanumeric code of varying length. In other embodiments, the generated code is an optical code, such as a one-dimensional bar code, or a two-dimensional bar code such as a Quick Response Code (QR code). In other embodiments, the generated code may be associated with the kiosk, consumer, transaction, and/or item for identification purposes” page 13 lines 1-5); and 
--the unique machine-readable code being usable to initiate the retrieval of the one or more prescription products via a scanning of the code at the point of retrieval, and the unique machine-readable code being associated with one or more prerequisite tasks to be completed by the individual prior to the retrieval of the one or more prescription products (The Examiner notes that the broadest reasonable interpretation of these tasks includes “payment for the one or more prescription products, acceptance of a privacy notice, completion of a consultation with a remotely-located pharmacist, processing of an insurance claim, etc” in par. [0089] of the Specification; “At 814, the kiosk 600 can receive a confirmation from the kiosk management system 102 that the code is verified, and that payment processing for the requested item has been initiated to complete the transaction,” Ackerman page 24 lines 24-26; “Another option provided to the consumer may be "Hold" 1908, where the consumer is prompted to provide payment information, but the item is reserved without processing the payment information until retrieval is initiated, and then the payment process is initiated when the consumer goes to the kiosk to initiate retrieval of the requested item,” page 36 lines 17-20);

--provide, via the one or more processors and via an application executing at the computing device associated with the individual, (i) the unique machine-readable code (“The generated code may also be sent to the consumer in a notification message alerting the consumer that the requested item is available at the designated kiosk 110 for retrieval, as shown at 214. The notification may be transmitted via a communications network such as those described above, in the form of an electronic mail, instant message, text message, SMS, or any other suitable communication or message” page 12 lines 30-35);
--wherein, upon the scanning of the unique machine-readable code at the point of retrieval, the one or more prescription products are provided to the individual responsive to a determination, via the point of retrieval, that the one or more prerequisite tasks were completed via the mobile computing device subsequent to the providing of the unique machine-readable code (“When the payment processing is complete, finally, at 816, the kiosk 600 can release the requested item to the consumer,” Ackerman page 24 lines 28-30; putting the item on Hold 1908 in FIG. 19). 

Ackerman does not expressly disclose, but Rogers teaches:
--[providing] (ii) an anticipated time of preparedness of the one or more prescription products for retrieval at the point of retrieval (“The server receives the customer's request for a specific storage device at a desired location and receives the customer's request for access to the storage unit during a specific time interval, compares these requests to the available inventory of storage units, determines if a match is available, and if so, assigns to the customer a unit or locker within the storage device to be available for a specified time interval…After obtaining either the precise match, or the closest match to the customer's request, the server informs the customer of this information through communication means, and may assign an access code. If the customer determines that the time interval and location are acceptable, the customer uses the communication means to inform the server and then the customer receives an access code for obtaining access to the assigned storage unit during the assigned time interval,” par. [0023]).
It would have been obvious before the effective filing date to expand Ackerman’s prescription pickup system with Rogers’ notification to users of anticipated time of retrieval because that would 

Regarding claim 20, Ackerman further discloses: wherein the unique machine-readable code comprises a two-dimensional matrix barcode (“the generated code is an optical code, such as a one-dimensional bar code, or a two-dimensional bar code such as a Quick Response Code (QR code)” page 13 lines 3-5. The Examiner notes that this two-dimensional matrix barcode is interpreted as a QR code because of par. [0036] of the Specification that gives QR codes as an example of such a barcode.).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman (WO 2015/048496) in view of Rogers (USP App. Pub. No. 2001/0042024) and Tibbs (USP App. Pub. No. 2016/0140487).

Regarding claim 3, Ackerman discloses QR codes and alphanumeric codes (e.g., page 13 lines 1-5), but Ackerman does not expressly disclose a code comprising a QR code and further comprising an alphanumeric code. Tibbs teaches this limitation (“The system continues, at Step 320 by, at least partially in response to receiving the request, associating the shipping information with a first unique identifier in the system's memory or in any other suitable memory. In particular embodiments, the first unique identifier includes any suitable alphanumeric code, such as a unique alphanumeric code that may, for example, be any machine-readable indicia such as a barcode (e.g., a linear barcode, a matrix barcode, a QR Code, etc.), RFID tag, unique identifier, or other electronic tag identification” par. [0045]).
See MPEP 2143(I)(A).
Additionally, one of ordinary skill in the art would have been motivated to make this combination because Tibbs’ code would provide a more flexible code that could be read in a wider variety of workflows. One of ordinary skill in the art would have recognized that there was a reasonable expectation of success in using Tibbs’ code to perform Ackerman and Rogers’ shipping transaction. See MPEP 2143(I)(G).

Regarding claim 12, Ackerman discloses QR codes and alphanumeric codes (e.g., page 13 lines 1-5), but Ackerman does not expressly disclose the code comprising a QR code and further comprising an alphanumeric code. Tibbs teaches this limitation (“The system continues, at Step 320 by, at least partially in response to receiving the request, associating the shipping information with a first unique identifier in the system's memory or in any other suitable memory. In particular embodiments, the first unique identifier includes any suitable alphanumeric code, such as a unique alphanumeric code that may, for example, be any machine-readable indicia such as a barcode (e.g., a linear barcode, a matrix barcode, a QR Code, etc.), RFID tag, unique identifier, or other electronic tag identification” par. [0045]).
The combination of Ackerman, Rogers, and Tibbs teaches each element of the claim. One of ordinary skill in the art could have combined the elements of Ackerman and Tibbs using known See MPEP 2143(I)(A).
Additionally, one of ordinary skill in the art would have been motivated to make this combination because Tibbs’ code would provide a more flexible code that could be read in a wider variety of workflows. One of ordinary skill in the art would have recognized that there was a reasonable expectation of success in using Tibbs’ code to perform Ackerman and Rogers’ shipping transaction. See MPEP 2143(I)(G).

Response to arguments
Applicant's arguments filed 12/23/2020 have been fully considered and are discussed below. 
Regarding the subject matter ineligibility rejections, Applicant argues that the claims implement the abstract idea into a practical application by including improvements such as “allow[ing] for a point of retrieval station to recognize that required tasks for a prescription retrieval wer performed by an individual via their mobile computing device after receiving a code for retrieval but before retrieval itself, thereby expediting an electronically-enabled retrieval by preventing such tasks from having to be completed at the point of retrieval itself (Remarks pages 12-13). The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve i.e., the method of organizing human activity). There is no indication that the claimed invention includes any improvement to GUIs such as a specific interface and implementation for navigating complex three-dimensional spreadsheets using techniques unique to computers as in Data Engine Techs., LLC v. Google LLC, 906 F.3d 999, 1009, 128 USPQ2d 1381, 1387 (Fed. Cir. 2018). Instead, the claimed invention appears similar to the example improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii).
Applicant further argues that the claimed invention contains significantly more (Step 2B) than any abstract idea because certain limitations, generating a unique machine-readable code BASCOM. Remarks pages 13-14. These arguments are not persuasive because these alleged improvements are merely to the abstract idea rather than to any technology. Generating codes (e.g., barcodes), providing tasks to users, and making determinations are all classified as methods of organizing human activity. Unlike in BASCOM where the particular arrangement of additional elements provided an improvement in the field of content filtering, Applicant presents no evidence that using a mobile computing device in combination with a point of retrieval represented an improvement to a technical field. 
For these reasons the eligibility rejections are maintained.
                                                                                           
Regarding the prior art rejections, Applicant’s arguments regarding the insufficiencies of the previously cited combinations have been fully considered but are not persuasive. Additional portions of Ackerman have been cited above to address the amended limitations. In particular, Applicant argues “Ackerman does not describe a point of retrieval being capable of recognizing the completion of one or more prerequisite tasks via the mobile computing device of the individual subsequent to the providing of the unique machine-readable code” (Remarks page 10). However this interpretation of Ackerman fails to consider the Hold workflow described above. In brief, the Hold workflow allows a user to enter payment information into a device and authorize payment for an item (i.e., completing a prerequisite task), scanning the code, recognizing the payment information, completing the payment transaction, and providing the item to the user. When the amended claims are viewed under their broadest reasonable interpretations, Ackerman’s Hold workflow renders them obvious for this reason and the others described in more detail above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA B BLANCHETTE/Examiner, Art Unit 3626